      Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERIK GARCIA,                                          )
                                                      )
                       Plaintiff,                     )
                                                      )        CIVIL ACTION
vs.                                                   )
                                                      )        FILE No.
JWK INC. and                                          )
R. W. KELLEY FAMILY LIMITED                           )
PARTNERSHIP,                                          )
                Defendants.                           )

                                          COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Complaint against Defendants, JWK INC. and R. W. KELLEY FAMILY LIMITED

PARTNERSHIP, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff ERIK GARCIA (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.


                                                 1
      Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 2 of 12



       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, JWK INC. (hereinafter “JWK INC.”), is a domestic for-profit

corporation that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, JWK INC., may be properly served with process via its registered

agent for service, to wit: c/o James W. Kelley, Jr., Registered Agent, 8015 Park Place, Houston,

TX 77087.

       9.      Defendant, R. W. KELLEY FAMILY LIMITED PARTNERSHIP (hereinafter

“R. W. KELLEY FAMILY LIMITED PARTNERSHIP”), is a domestic limited partnership that

transacts business in the State of Texas and within this judicial district.

       10.     Defendant, R. W. KELLEY FAMILY LIMITED PARTNERSHIP, may be

properly served with process via its registered agent for service, to wit: c/o Ronald W. Kelley,

Registered Agent, 2933 E. Broadway, Pearland, TX 77581.




                                                  2
      Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 3 of 12



                                  FACTUAL ALLEGATIONS

       11.     On or about December 26, 2019, Plaintiff was a customer at “Kelley’s Country

Cookin” a business located at 7011 Spencer Highway, Pasadena, TX 77505, referenced herein

as “Kelley’s Country Cookin.”        Attached as Exhibit 1 is a receipt documenting Plaintiff’s

purchase at Kelley’s Country Cookin. See Receipt attached as Exhibit 1. See also, a photograph

of Plaintiff at Kelly’s Country Cookin on December 26, 2019 attached as Exhibit 2.

       12.     Kelley’s Country Cookin is operated by Defendant, JWK INC.

       13.     Defendant, JWK INC., is the lessee or sub-lessee of the real property and

improvements that are the subject of this action and operates Kelley’s Country Cookin.

       14.     R. W. KELLEY FAMILY LIMITED PARTNERSHIP is the owner or co-owner

of the real property and improvements that Kelley’s Country Cookin is situated upon and that is

the subject of this action, referenced herein as the “Property.”

       15.     Plaintiff lives only 9 miles from Kelley’s Country Cookin and the Property.

       16.     Plaintiff’s access to the business(es) located at 7011 Spencer Highway, Pasadena,

TX     77505, Harris County Property Appraiser’s account number 0211570000077 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendants, JWK INC. and R. W. KELLEY FAMILY LIMITED PARTNERSHIP, are

compelled to remove the physical barriers to access and correct the ADA violations that exist at

Kelley’s Country Cookin and the Property, including those set forth in this Complaint.

       17.     Plaintiff has visited Kelley’s Country Cookin and the Property at least once before

as a customer and advocate for the disabled. Plaintiff intends on revisiting Kelley’s Country



                                                 3
      Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 4 of 12



Cookin and the Property within six months or sooner, after he is made aware of the removal of

the barriers to access detailed in this Complaint are removed and Kelley’s Country Cookin and

the Property is accessible again. The purpose of the revisit is to be a return customer, to

determine if and when Kelley’s Country Cookin and the Property is made accessible and to

maintain standing for this lawsuit for Advocacy Purposes.

       18.     Plaintiff intends on revisiting Kelley’s Country Cookin and the Property to

purchase goods and/or services as a return customer living in the near vicinity as well as for

Advocacy Purposes, but does not intend to re-expose himself to the ongoing barriers to access

and engage in a futile gesture of visiting the public accommodation known to Plaintiff to have

numerous and continuing barriers to access.

       19.     Plaintiff travelled to Kelley’s Country Cookin and the Property as a customer and

as an independent advocate for the disabled, encountered the barriers to access at Kelley’s

Country Cookin and the Property that are detailed in this Complaint, engaged those barriers,

suffered legal harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Kelley’s Country Cookin and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       20.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       21.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive


                                                 4
      Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 5 of 12



               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,



                                                 5
      Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 6 of 12



1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       25.     Kelley’s Country Cookin is a public accommodations and service establishment.

       26.     The Property is a public accommodation and service establishment.

       27.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       28.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       29.     Kelley’s Country Cookin must be, but is not, in compliance with the ADA and

ADAAG.

       30.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       31.     Plaintiff has attempted to, and has to the extent possible, accessed Kelley’s

Country Cookin and the Property in his capacity as a customer of Kelley’s Country Cookin and

the Property as well as an independent advocate for the disabled, but could not fully do so

because of his disabilities resulting from the physical barriers to access, dangerous conditions

and ADA violations that exist at Kelley’s Country Cookin and the Property that preclude and/or

limit his access to Kelley’s Country Cookin and the Property and/or the goods, services,

facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

       32.     Plaintiff intends to visit Kelley’s Country Cookin and the Property again in the

very near future as a customer and as an independent advocate for the disabled, in order to utilize



                                                6
      Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 7 of 12



all of the goods, services, facilities, privileges, advantages and/or accommodations commonly

offered at Kelley’s Country Cookin and the Property, but will be unable to fully do so because of

his disability and the physical barriers to access, dangerous conditions and ADA violations that

exist at Kelley’s Country Cookin and the Property that preclude and/or limit his access to

Kelley’s Country Cookin and the Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions and

ADA violations more specifically set forth in this Complaint.

        33.     Defendants,   JWK    INC.    and   R.   W.      KELLEY    FAMILY      LIMITED

PARTNERSHIP, have discriminated against Plaintiff (and others with disabilities) by denying

his access to, and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of Kelley’s Country Cookin and the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

        34.     Defendants,   JWK    INC.    and   R.   W.      KELLEY    FAMILY      LIMITED

PARTNERSHIP, will continue to discriminate against Plaintiff and others with disabilities

unless and until Defendants, JWK INC. and R. W. KELLEY FAMILY LIMITED

PARTNERSHIP, are compelled to remove all physical barriers that exist at Kelley’s Country

Cookin and the Property, including those specifically set forth herein, and make Kelley’s

Country Cookin and the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        35.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to Kelley’s Country Cookin



                                               7
      Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 8 of 12



and the Property and the full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations of Kelley’s Country Cookin and the Property include, but are

not limited to:

ACCESSIBLE ELEMENTS:

       (i)        There are three accessible parking spaces that do not have a properly marked

                  access aisle in violation of Section 502.3.3 of the 2010 ADAAG standards. This

                  violation made it dangerous and difficult for Plaintiff to access the accessible

                  entrances of the Property.

       (ii)       One of the access aisles to an accessible parking space is not level due to the

                  presence of an accessible ramp in the access aisle in violation of Section 502.4 of

                  the 2010 ADAAG standards. This violation made it dangerous and difficult for

                  Plaintiff to exit and enter their vehicle while parked at the Property.

       (iii)      The accessible curb ramp is improperly protruding into an access aisle of

                  anaccessible parking space in violation of Section 406.5 of the 2010 ADAAG

                  Standards.    This violation made it difficult and dangerous for Plaintiff to

                  exit/enter their vehicle.

       (iv)       There are three accessible parking spaces that are not located on the shortest

                  distance to an accessible route in violation of section 208.3.1 of the 2010

                  ADAAG Standards. This violation forces Plaintiff to traverse dangerously in a

                  driveway risking getting hit by a vehicle. As wheelchairs are lower to the ground,

                  drivers have an increased difficulty in spotting wheelchairs, Plaintiff knows this

                  and it causes increased anxiety.




                                                     8
     Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 9 of 12



       (v)      There is one accessible parking space missing signage identifying the parking

                space as accessible, this is a violation of section 502.6 of the 2010 ADAAG

                Standards and increases the difficulty of Plaintiff to locate an accessible parking

                space.

       (vi)     Defendants fail to adhere to a policy, practice and procedure to ensure that all

                facilities are readily accessible to and usable by disabled individuals.

       RESTROOMS

       (vii)    The restroom lacks signage in compliance with Sections 216.8 and 703 of the

                2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

                individual to locate accessible restroom facilities.

       (viii)   The pipes underneath the sink are not insulated and the sharp edges of the pipes

                increases the likelihood of Plaintiff cutting his legs on the pipes.

       36.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Kelley’s Country Cookin

and the Property.

       37.      Plaintiff requires an inspection of Kelley’s Country Cookin and the Property in

order to determine all of the discriminatory conditions present at Kelley’s Country Cookin and

the Property in violation of the ADA.

       38.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       39.      All of the violations alleged herein are readily achievable to modify to Kelley’s

Country Cookin and the Property into compliance with the ADA.



                                                   9
     Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 10 of 12



       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Kelley’s Country Cookin and the Property is readily achievable

because the nature and cost of the modifications are relatively low.

       41.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Kelley’s Country Cookin and the Property is readily achievable

because Defendants, JWK INC. and R. W. KELLEY FAMILY LIMITED PARTNERSHIP, have

the financial resources to make the necessary modifications as the Property Appraiser lists the

market value of the Property at $950,937.00. Additionally, the website for Kelley’s Country

Cookin lists seven locations for this successful restaurant.

       42.     Upon information and good faith belief, Kelley’s Country Cookin and the

Property have been altered since 2010.

       43.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       44.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, JWK INC. and R. W. KELLEY FAMILY LIMITED PARTNERSHIP, are required

to remove the physical barriers, dangerous conditions and ADA violations that exist at Kelley’s

Country Cookin and the Property, including those alleged herein.

       45.     Plaintiff’s requested relief serves the public interest.

       46.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, JWK INC. and R. W. KELLEY FAMILY LIMITED PARTNERSHIP.

       47.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of



                                                 10
     Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 11 of 12



litigation from Defendants, JWK INC. and R. W. KELLEY FAMILY LIMITED

PARTNERSHIP, pursuant to 42 U.S.C. §§ 12188 and 12205.

       48.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, JWK INC.

and R. W. KELLEY FAMILY LIMITED PARTNERSHIP, to modify Kelley’s Country Cookin

and the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, JWK INC., in violation of the ADA and ADAAG;

       (b)    That the Court find Defendant, R. W. KELLEY FAMILY LIMITED

              PARTNERSHIP, in violation of the ADA and ADAAG;

       (c)    That the Court issue a permanent injunction enjoining Defendants, JWK INC. and

              R. W. KELLEY FAMILY LIMITED PARTNERSHIP, from continuing their

              discriminatory practices;

       (d)    That the Court issue an Order requiring Defendants, JWK INC. and R. W.

              KELLEY FAMILY LIMITED PARTNERSHIP, to (i) remove the physical

              barriers to access and (ii) alter the subject Kelley’s Country Cookin and the

              Property to make it readily accessible to and useable by individuals with

              disabilities to the extent required by the ADA;

       (e)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and




                                               11
Case 4:20-cv-00531 Document 1 Filed on 02/15/20 in TXSD Page 12 of 12



 (f)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: February 15, 2020.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Attorney-in-Charge for Plaintiff
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        12
